Citation Nr: 1144316	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) but other than schizophrenia or dementia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach condition secondary to medications for service-connected disabilities.

5.  Entitlement to evaluation in excess of 20 percent for the service-connected residuals of injury to the ring and middle fingers of the left hand.

6.  Entitlement to compensable evaluation for the service-connected residuals of ganglion cyst removal on the left wrist.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to November 1945, from September 1950 to September 1952 and from November 1954 to May 1956.  His awards include the Combat Infantryman Badge (CIB).  The present appellant is the Veteran's spouse and fiduciary.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The rating decision on appeal inter alia denied service connection for PTSD.  During the course of the appeal the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD encompasses service connection for all psychiatric disabilities; see Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issue as a claim for any acquired psychiatric disorder, excluding schizophrenia and dementia for which service connection was specifically denied in previous unappealed rating decisions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  The Veteran has PTSD that is etiologically related to combat during service.

2.  GERD is not etiologically related to service or to a service-connected disability.

3.  The Veteran is left-handed.

4.  The service-connected disability of the ring and middle fingers of the left (major) hand approximates unfavorable ankylosis of those fingers but not amputation.

5.  The service-connected residuals of ganglion cyst removal on the left wrist are manifested by dorsiflexion greater than 15 degrees and palmar flexion better than in line with the forearm; the wrist is not ankylosed.


CONCLUSIONS OF LAW

1.  PTSD is due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  GERD was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  The criteria for evaluation in excess of 20 percent for disability of the ring and middle fingers of the left hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5151, 5219 (2011).

4.  The criteria for compensable evaluation for residuals of ganglion cyst removal on the left wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case full VCAA notice, to include the disability-rating and effective-date elements, was provided to the appellant in August 2007, well prior to the January 2008 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs) have been obtained, as well as all available post-service medical evidence identified by the appellant.  The Veteran was afforded appropriate VA examinations for the claims decided below.  The appellant has been advised of her entitlement to a hearing before the Board but has not requested a hearing.

The appellant has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims on appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this regard, 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Acquired Psychiatric Disorder

Service treatment records (STRs) pertaining to the Veteran's three periods of active service show no indication of psychiatric symptoms.  Reports of Medical Examination in September 1952 and May 1956 (separation after the second and third periods of active service) noted clinical psychiatric evaluation as "normal." 

The Veteran had a VA medical examination in March 1971 in which the examiner noted an impression of "anxiety reaction" and recommended referral for psychiatric evaluation.  A VA psychiatric examination later the same month, and a subsequent VA examination by a different psychiatrist in February 1977, noted current diagnosis of paranoid-type schizophrenia; the examiners made no association between the disorder and service.

The Veteran had another VA psychiatric examination in April 1974, resulting in a diagnosis of anxiety neurosis in a paranoid personality.  Once again the examiner made no association between the current disorder and active service.

Treatment records from the Carolina Mental Health Center, of record in the claims file in the original Spanish and in English translation, show treatment from April 1974 to May 1992.  The Veteran asserted symptoms since returning from Korea, but was not diagnosed by Carolina Mental Health Center as having PTSD or any psychiatric disorder other than some form of schizophrenia.  The treatment notes from Carolina Mental Health Center do not assert any relationship between the current psychiatric disorder and active service.

The file contains certificates from private psychiatrist Dr. MRJ dated in July 2005 and March 2006 asserting the Veteran had been diagnosed with paranoid schizophrenia since 1997.  Dr. MRJ's current diagnosis was schizophrenia and history of paranoid-type schizoaffective disorder.  Dr. MRJ noted the Veteran had participated in the Korean War, but Dr. MRJ did not assert a relationship between such service and the diagnosed schizophrenia.

Therafter, Dr. MRJ submitted notes in August 2008 and March 2009 stating that the Veteran had a history of PTSD as well as depressive-type schizoaffective disorder and history of schizoaffective disorder with paranoid thinking.  Dr. MRJ did not identify when or by whom the diagnosis of PTSD had been made.

The Veteran had a VA PTSD examination in November 2007, performed by a psychiatrist who reviewed the claims file.  The examiner recorded the Veteran's psychosocial history in detail, as well as clinical observations during the interview.  The examiner stated the Veteran did not meet the criteria for diagnosis of PTSD as per the Diagnostic and Statistical Manual for Mental Disorders, 4th Edition (DSM-IV), although the examiner did not state why the diagnosis was not met.  Instead, the examiner diagnosed paranoid-type schizophrenia by history, as well as cognitive impairment due to multiple etiologies including anticholinergic medications.  The examiner explained that the long-term use of antipsychotics with high anticholinergic properties, the toxic effects of having suffered a chronic psychosis and the Veteran's longstanding hypertension and chronic pain syndrome were the main causes of his cognitive impairment.

VA outpatient treatment records in February 2009 show current diagnosis of chronic undifferentiated-type schizophrenia by history, depressive disorder not otherwise specified and possible neuroleptic-induced acute akathisia.  

Finally, the file contains an August 2009 statement from Dr. JAJ, who identified himself as a VA fee-based physician, diagnosing PTSD as due to combat service in the Korean War.  Dr. JAJ noted symptoms such as nightmares and avoidance of sleep to keep from having nightmares.  Dr. JAJ stated that "far beyond reasonable doubt" the Veteran had chronic and severe PTSD due to traumatic war experiences in the Korean War.

On review of the evidence above, the Board finds the statement of Dr. JAJ to be adequate to support service connection for PTSD.  The Veteran's CIB shows him to have been in combat, so the in-service stressor is conceded.  Dr. JAJ diagnosed PTSD as specifically due to the verified stressor, so entitlement to service connection is established.

The RO's most recent adjudication, as articulated in the Supplemental Statement of the Case (SSOC) in April 2010, held that Dr. JAJ's diagnosis was not as competent as that of the VA examiner in November 2007.  However, psychiatric disorders can be diagnosed differently by different providers, and in this case there is a two-year gap between the diagnoses.  Further, if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

VA can only reject a PTSD diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor; the adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 10 Vet. App. 143-44.  In this case there is no evidence of record showing that Dr. JAJ is not competent to state a diagnosis (Dr. JAJ's letterhead identifies him as a psychiatrist), the stressor is conceded, and Dr. JAJ specifically linked the diagnosis to the stressor.  The criteria for service connection are accordingly met.

The benefit of the doubt on this issue has been resolved in favor of the Veteran.

Service Connection for GERD

In his instant claim for service connection the appellant asserted the Veteran's stomach condition was due to medications taken for a service-connected condition, although he did not specify the medications or the disability.  For reference, the Veteran is service-connected for disabilities of the left wrist and the left hand, and the Board has also granted service connection for PTSD.
 
STRs from the Veteran's first two periods of service show no indication of stomach problems.  Report of Medical Examination in September 1952 (separation after the second period of active service) shows clinical evaluation of the abdomen and viscera as "normal."  STRs from his third period of service show the Veteran was treated in May 1955 at Fort Jackson, South Carolina for acute gastritis; he was treated thereafter in June 1955 at Fort McClellan, Alabama, for stomach pain, where a gastrointestinal (GI) series was performed but was negative.  Report of Medical Examination in May 1956 (separation after the third period of active service) shows clinical evaluation of the abdomen and viscera as "normal."  

The Veteran had VA medical examinations in March 1971 and in April 1974 in which the digestive system was evaluated as "normal."

The Veteran presented to the VA clinic in September 1983 complaining of epigastric pain and discomfort.  The physician's clinical impression is illegible.  A follow-up noted dated in October 1983 states the Veteran reported medication had helped him "a lot" in relieving symptoms.

Review of VA outpatient records shows the Veteran was prescribed ranitidine hydrochloride since at least April 2000.  In May 2002 the Veteran presented to the VA outpatient clinic complaining of recurrent stomach upset and distention after eating fatty foods.  The clinician's impression was GERD, not well-controlled and with dyspepsia with fatty foods intolerance.  The clinician also noted uncontrolled hyperlipidemia due to fatty diet and no exercise.

GERD was added to the Veteran's VA active problems July 2003.  Of interest, any clinical treatment note referring to GERD after July 2003 qualifies the disorder as currently being "asymptomatic."

The Veteran had a VA examination in August 2007, performed by a physician who reviewed the claims file and noted the Veteran's theory of service connection secondary to medications.  The Veteran asserted that pain taken medication for his service-connected left hand and wrist disabilities caused him to experience stomach discomfort and bloating.  However, the examiner reviewed the Veteran's medication record and noted that pain medication had been prescribed for nonservice-connected backache, shoulder pain, neck pain and knee pain.  The examiner performed a medical examination and noted clinical observations in detail.  The examiner diagnosed gastroesophageal acid reflux disease but gave an adverse nexus opinion.  

The Veteran had a VA gastroenterology consult in February 2009 in which he complained of dysphagia to solids and occasionally to liquids as well.  The clinician noted an earlier esophagogram in 2007 that had shown a suspected filling difficulty in the right vallecula, but no lesion had been shown during follow-up in 2008.  The clinician recommended referral for esophagogastroduodectomy (EGD), although there is no indication in the claims file that the EGD was subsequently performed.

On review of the evidence above, the Board finds the Veteran does not have GERD or other digestive disorder due to service or secondary to a service-connected disability.  There were no digestive disorders shown during service, and there is no medical evidence attributing digestive symptoms to a service-connected disability (to include any medications for PTSD).  To the degree that digestive symptoms are related to any medications, they were apparently caused or aggravated by pain medications taken for nonservice-connected joint disorders, as recorded by the uncontroverted opinion of the VA examiner.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above in regard to this issue the Board has considered the lay evidence submitted by the appellant in the form of her correspondence to the Board and statements by the appellant and the Veteran to various medical providers during clinical treatment of GERD.

The appellant's lay evidence asserts her personal belief that the Veteran's GERD is due to medication for his service-connected disabilities.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, competent and uncontroverted medical opinion in this case shows the Veteran's GERD is not related to medication for a service-connected disability.

In sum, based on the evidence and analysis above the Board has found the Veteran's claimed GERD is not etiologically related to service or to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against this claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Service-Connected Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes, and must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion (ROM).  DeLuca v. Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 and 4.45.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The claim on appeal was received in August 2007.  The Board has considered evidence of severity of symptoms from August 2006, one year prior to receipt of the claim for increased evaluation.  See 38 C.F.R. § 3.400.

Evaluation of Residuals, Injury to Fingers of the Left Hand

A decision by the Board in August 2006 held that the Veteran's disability approximates unfavorable ankylosis of the ring and little fingers, and continued the current 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5219 (unfavorable ankylosis).  

Under DC 5219, the currently-assigned 20 percent rating is the only schedular rating available for the ring and little fingers of the hand, regardless of whether the hand is dominant (major) or non-dominant (minor).  Alternative evaluation under DC 5223 (favorable ankylosis of multiple digits), DC 5227 (unfavorable ankylosis of the ring or little finger) combined, or DC 5230 (limitation of motion of the ring or little finger), combined would not result in a rating higher than 20 percent.

However, the Veteran is shown to be left-handed, and under DC 5151(amputation of the ring and little fingers) a 30 percent rating is available for amputation of the ring and little fingers of the major (dominant).  Thus, 30 percent could be awarded if the Veteran's disability approximates amputation, although under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  See 38 C.F.R. § 4.68.  

The rating for multiple finger amputations applies to amputations at the proximal interphalangeal joints or through proximal phalanges; 38 C.F.R. § 5151, Note (a).  Otherwise, the criteria for favorable or unfavorable ankylosis apply.  
 
Careful review of the claims file shows no complaint of symptoms relating to the fingers of the left hand during the period under review.

The Veteran had a VA examination of the fingers in January 2009, performed by a physician who reviewed the claims file.  The Veteran was noted to be left-handed and to have impairment of manual dexterity on that side due to the nonservice-connected resting tremor (Parkinson's disease).  The Veteran complained of pain in the left hand of 7/10 baseline severity, flaring to 9/10 on a weekly basis.  Flare-ups were associated with repetitive use and with changes in the weather and alleviated by massage.  ROM of the metacarpophalangeal joints of the fourth and fifth fingers was full and without limitation; ROM of the proximal interphalangeal joints showed functional loss of 30 degrees due to pain (normal is to 100 degrees) and ROM of the distal interphalangeal joints showed functional loss of 30 degrees due to pain (normal is to 80 degrees).  In terms of the function of the hand as a unit, the examiner stated the Veteran was unable to use the hand at all due to the tremor.  The examiner diagnosed left hand trauma to the fourth and fifth fingers. 

On review of the evidence above, the Board finds the criteria for rating in excess of 20 percent are not met.  To qualify for a rating in excess of 20 percent, the Veteran is essence would have to have loss of function equivalent to amputation.  In this case, his ROM is shown on examination to be sufficient for at least some function, so his disability cannot be reasonably approximated to amputation.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Evaluation of Residuals, Removal of Ganglion Cyst from the Left Wrist

The Veteran's disability is rated under the provisions of 38 C.F.R. § 4.71a, DC 5215 (limitation of motion of the wrist).  The rating criteria allow for a rating of 10 percent for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm; there is no provision for higher rating, and these criteria apply for major or minor wrist.

Normal ROM of the wrist is dorsiflexion 0 to 70 degrees, palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees and wrist radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

Evaluation higher than 10 percent is available under DC 5214 for ankylosis of the wrist, but the Veteran's wrist is not ankylosed to any degree so that DC does not apply.

Careful review of the claims file shows no complaint of symptoms relating to the left wrist during the period under review.

The Veteran had a VA medical examination in January 2009, performed by a physician who reviewed the claims file.  The Veteran complained of pain and limitation of motion of the wrist; he asserted the pain was of baseline 6/10 severity flaring to 9/10 severity 3 to 4 times per month and lasting several hours.  Flare-ups were brought on by change in weather and alleviated by medication.  The examiner had difficulty measuring range of motion due to the Veteran's nonservice-connected tremor of the left side, although objective evidence showed that there was no effusion or swelling.  Range of motion was measured as normal in all directions, but with pain beginning at 40 degrees of dorsiflexion, at 60 degrees of palmar flexion, at 25 degrees of ulnar deviation and at 10 degrees of radial deviation.  The examiner noted an impression of no functional loss due to loss of ROM.  The examiner's diagnosis was ganglion cyst in the left wrist, status post removal.  

On review of the evidence above, the Board finds the criteria for compensable evaluation are not met.  The Veteran's ROM on examination has clearly been better than the threshold limitation required for compensable evaluation.

VA must consider the applicability of regulations relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  In this case, even though the Veteran's ROM does not meet the criteria for compensable evaluation, there was pain associated with his motion; 38 C.F.R. § 4.40 requires VA to consider "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  However, the Veteran was able to achieve motion of the wrist without pain prior to reaching a compensable limitation.  Given that pain does not prevent him from achieving full range of motion within the noncompensable range, the Board finds that separate compensation for pain is not warranted in this case.

The manifestations of this service-connected disability are contemplated by the schedular criteria, and the Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.  Thun, 22 Vet. App. 111, 115


ORDER

Service connection for PTSD is granted.

Service connection for GERD is denied.

Evaluation in excess of 20 percent for residuals of injury to the ring and middle fingers of the left hand is denied.

Compensable evaluation for residuals of ganglion cyst removal on the left wrist is denied.


REMAND

The Board finds that further development is required before the claims for service connection for bilateral hearing loss and tinnitus can be adjudicated.

The Veteran's VA audiological treatment records show he has a hearing loss disability within the criteria of 38 C.F.R. § 3.385; he also asserts bilateral tinnitus.  Because the Veteran has a CIB, combat-related acoustic trauma is conceded.  The Veteran has thus shown a prima facie case for service connection, but he has not yet been afforded a VA audiological evaluation or examination to determine whether his claimed hearing loss and tinnitus disabilities are related to service.

 Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present bilateral hearing loss and/or tinnitus.

The claims folder should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on examination of the Veteran and review of the claims file, the examiner should state an opinion with respect to any currently present bilateral hearing loss and/or tinnitus as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder(s) are incurred in or due to active service.  

Combat-related acoustic trauma is conceded, but the examiner should also consider occupational noise exposure after discharge from service, aging, or other intercurrent causes.  

The rationale for all opinions expressed should be provided.

2.  Then, the RO or the AMC should readjudicate the issues of service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish to the appellant a supplemental statement of the case and afford her the requisite opportunity to respond before the case is returned to the Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the final outcome warranted.

No action is required of the appellant until she is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case has been advanced on the docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


